DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-17 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1, 9, 17, the closest prior art of JP 2014055780A discloses a thickness measurement foe calculating the thickness of a film included in a sample based on a reflectance spectrum of light irradiated on the sample. The prior art fails to disclose or make obvious an analyzer for acquiring candidates for optimal solutions of the film thickness of the first film and the film thickness of the second film using a result of comparison between the measured reflectance and the theoretical reflectance for each wavelength of the measurement object in a first wavelength range; and determine the optimal solutions of the film thickness of the first film and the film thickness of the second film out of the candidates for the optimal solutions using a result ofACTIVE. 124547129.01ATTORNEY DOCKET NO.: 046884-6969-00-US-602555 Application No.: NewPage 3comparison between the measured reflectance and the theoretical reflectance for each wavelength of the measurement object in a second wavelength range which is different from the first wavelength range, and in combination with the other recited limitations of claims 1, 9, 17. Claims 2-8, 10-16 are allowed by the virtue of dependency on the allowed claims 1, 9.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        November 3, 2021